ORDER
The Disciplinary Review Board on December 4, 1996, having filed with the Court its decision concluding that GREG POGARSKY, formerly of LAKEWOOD, who was admitted to the bar of this State in 1987, should be reprimanded for violating RPC 1.7 (conflict of interest), and good cause appearing;
It is ORDERED that GREG POGARSKY is hereby reprimanded; and it is further
*459ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.